Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 1 of 14 Pageid#: 62




                UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                  )
                                          )
                                          )
v.                                        )               Case No. 2:20-cr-17
                                          )
                                          )
SAMUEL SILVA                              )

           MOTION TO CONTINUE BASED UPON REASONABLE
                        ACCOMMODATION

      Samuel     Silva   is   currently       scheduled     for   an   in-person   Initial

Hearing/Arraignment on February 22, 2021. Counsel for Mr. Silva request a

continuance until after April 1, 2021. Mr. Silva has the right to have two attorneys

at all substantive hearings. Despite one of Mr. Silva’s counsel’s best efforts, she has

been unable to schedule an appointment to receive a COVID-19 vaccine until

February 25, 2021. Without established immunity to COVID-19, one of Mr. Silva’s

attorneys is currently disabled. This disability will be cured upon a second COVID-

19 vaccine, likely to be administered by March 18, 2021, and the requisite two-week

timeframe for the vaccine to be effective. Based upon criteria as set out in the

American with Disabilities Act, a continuance until after April 1, 2021 constitutes a

reasonable accommodation.

      Federal courts should be safe and accessible to all people with disabilities; in

accordance with judicial policy to combat discrimination, any officer of the court with

a disability should be granted reasonable accommodations in the face of an evolving

and dangerous pandemic. Specifically, in regards to undersigned counsel, federal
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 2 of 14 Pageid#: 63



    judiciary guidelines governing judiciary employees state unequivocally that,

    “Discrimination against employees based on disability is prohibited.” See Sec.1.2.

    Judiciary Fair Employment Practices, Reasonable Accommodation Guidelines for

    Persons with Disabilities, located at http://jnet.ao.dcn/human-resources/human-

    resources-management/fair-employment-practices/reasonable-accommodation-

    guidelines-persons-disabilities (hereinafter “FEP policy). Moreover, “it is the policy

    of the federal judiciary to provide reasonable accommodations to all qualified

    applicants and employees with disabilities, to the extent that providing such an

    accommodation does not cause an undue hardship on the federal judiciary.” 1 Id.

    Undersigned counsel, as a judiciary employee, is merely requesting this court follow

    judicial policy to protect Mr. Silva’s right to counsel and counsel’s rights to non-

    discrimination based on a disability during a pandemic.

       I.       Relevant History

            Mr. Silva was indicted on November 12, 2020. Dkt. 1. Counsel was notified of

    the December 18, 2020 Initial Appearance/Arraignment on November 20, 2020. Dkt.

    #9, 10.

            Defense counsel filed the Motion for Order to the Bureau of Prisons on

    September 9, 2020. Case No. 1:19-mc-00001, Dkt. # 40. The magistrate judge has

    yet to rule on that motion, but on November 30, 2020 scheduled a hearing on the

    motion to coincide with the Initial Hearing/Arraignment. Case No. 1:19-mc-00001,

    Dkt. #47.



1This policy applies to federal public defender organizations as well as court units and chamber staff.
Id.
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 3 of 14 Pageid#: 64



        The government filed its Notice of Intent to Seek the Death Penalty on

 December 4, 2020. Dkt. #11.

        Samuel Silva was scheduled for an in-person Initial Hearing/Arraignment and

 hearing on the Motion for Order to the Bureau of Prisons on December 18, 2020.

 Counsel for Mr. Silva asked the magistrate judge to continue the hearing for two

 primary reasons: (1) Mr. Silva has the right to have two attorneys, including learned

 counsel, at all substantive hearings; and (2) Mr. Silva’s quarantine period was

 interrupted. The magistrate judge did not issue an order on the docket, but instead

 appeared to have denied the motion by email for December 15, 2020. After the

 magistrate’s denial, counsel requested the district court review the email order

 denying the defense motion to continue the hearing.

        The district court on January 22, 2021 gave an opinion stating its belief that,

 “Reading between the lines, if not literally, it appears that defense counsel

 contemplates no court proceedings in this case until this summer or fall, if then.”

 Dkt. #19 at 2. That assumption was incorrect; counsel in this motion are requesting

 a continuance of five weeks. The district court further stated that, “If counsel believes

 that his 2 health may be adversely affected by his representation in his case, he

 obviously must consider his status, the sooner the better.” Id. at 3. Suggesting

 disabled counsel have lesser employment opportunities and restricted or denied

 access to federal courts is contrary to Judicial Conference policy and principles of

 equal justice and access. This court can uphold those principles by considering




2Referencing   counsel Patrick Burke.
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 4 of 14 Pageid#: 65



    judicial policy on non-discrimination and granting reasonable accommodations.

       II.   Background

         The global pandemic, COVID-19, has brought about extraordinary circumstances

that have changed the way all Americans can work, socialize, and meet basic needs

without endangering both their own health and the health of others.

         On March 11, 2020, the World Health Organization declared a global pandemic

of the novel coronavirus, or COVID-19. COVID-19 is a highly contagious and potentially

deadly respiratory illness that causes fever, cough, and shortness of breath. See Centers

for Disease Control and Prevention (CDC), Coronavirus Disease 2019 (COVID-19). 3 The

disease can cause long-term health effects as well as long-term disability. It can result

in organ damage, including dramatically reducing lung capacity, incapacitation of the

kidneys, and inflammation of the heart. 4 Even in people without pre-existing health

conditions who contract mild cases, COVID-19 can cause lasting symptoms, including

brain fog, fatigue, dizziness, headache, muscle aches, heart palpitations, nausea,

diarrhea, and intermittent spiking fevers that can last for months. 5 It is a virus that

has killed over 400,000 people and both metaphorically and literally disabled all

Americans. 6




3 See https:// https://www.cdc.gov/coronavirus/2019-nCoV/index.html
4 See COVID-19 (coronavirus): Long-term effects, Mayo Clinic, https://www.mayoclinic.org/diseases-
conditions/coronavirus/in-depth/coronavirus-long-term-effects/art-20490351 (last visited Feb. 1, 2021);
Long-term Effects of COVID-19, Centers for Disease Control, https://www.cdc.gov/coronavirus/2019-
ncov/long-term-effects.html (last visited Feb. 1, 2021); C. John Sperati, Coronavirus: Kidney Damage
Caused by COVID-19, John Hopkins Medicine, https://www.hopkinsmedicine.org/health/conditions-and-
diseases/coronavirus/coronavirus-kidney-damage-caused-by-COVID19 (last visited Feb. 1, 2021).
55 Carolyn Barber, The Problem of ‘Long-Haul’ COVID, Scientific American,

https://www.scientificamerican.com/article/the-problem-of-long-haul-COVID/ (last visited Feb. 1, 2021).
6 For some Americans, they have been in quarantine for almost 11 months. No one in this country has

escaped some form of limited access to public spaces and social interaction.
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 5 of 14 Pageid#: 66



       Moreover, variants of the COVID-19 virus have emerged that are both more

infectious and vaccine resistant. 7 Vaccine roll-out has been slow and uneven; millions

who qualify as high-risk for a fatal infection are still awaiting vaccination, and vaccine-

resistant strains of the virus will require additional vaccine boosters to adequately

inoculate people against the disease. 8

       The unforeseen and unprecedented circumstances that have arisen from the

COVID-19 pandemic are beyond counsel’s control and require additional considerations

by courts in the face of extraordinary circumstances. 9 These considerations should

include judicial policy on fair employment practices, which provide protections for

disabled individuals.




7 A variant of the COVID-19 virus, first identified in South Africa, that is vaccine and immunity
resistant has now been discovered to have infected individuals by community spread in South Carolina.
Two other variants are considered to be up to 70% more infectious. Carolyn Y. Johnson and Joel
Achenbah, Coronavirus variant first seen in South Africa identified in South Carolina, Washington
Post, Jan. 28, 2021, https://www.washingtonpost.com/health/2021/01/28/south-africa-variant-south-
carolina/. Given the ever-changing circumstances, counsel will immediately alert this court should any
CDC recommendations or public health directives change.
8 Lena H. Sun et al, Vaccines were a chance to redeem failures in the U.S. coronavirus response. What

went wrong?, Washington Post, Jan. 11 2021, https://www.washingtonpost.com/health/COVID-vaccine-
slow-rollout/2021/01/11/2e804898-5100-11eb-bda4-615aaefd0555_story.html; Pfizer working on booster
shot to protect against COVID-19 variants, Reuters, Jan. 26, 2021, https://www.reuters.com/article/us-
health-coronavirus-pfizer-vaccine/pfizer-working-on-booster-shot-to-protect-against-COVID-19-
variants-idUSKBN29V1ZU (last visited Feb. 1, 2021.
9 A number of federal courts have found COVID-19 an “extraordinary circumstance” in the context of

equitable tolling of statutes of limitations. See e.g., Cowan v. Davis, No. 1:19-cv-00745, 2020 WL
1503423, at *2 (E.D.Cal. Mar. 30, 2020) (noting the “extraordinary and unforeseeable circumstances
arising from the COVID-19 pandemic”); Cowan v. Davis, No. 1:19-cv-00745, 2020 WL 4698968, at *3
(E.D.Cal. Aug. 13, 2020) (again noting the “extraordinary circumstances brought about by the COVID-
19 pandemic”); Hutto v. Cain, No. 3:20-CV-98, slip op. at 1, 2 (S.D.Miss. Jun. 6, 2020) (finding the
“[pandemic] situation presents a rare and exceptional event,” and finding the petitioner’s situation “is
rare and extraordinary”); Fitzgerald v. Shinn, No. CV-19-5219, 2020 WL 3414700, at *2 (D.Ariz. Jun.
22, 2020); Brown v. Davis, No. 1:19-cv-01796, slip op. at 13 (E.D.Cal. Aug. 27, 2020) (noting the
“extraordinary circumstances brought about by the COVID-19 pandemic”);see also Pickens v. Shoop,
No. 1:19-cv-558, 2020 WL 3128536, at *3 (“It also seems obvious that ‘extraordinary circumstances’
likely stand in the way of [Petitioner] timely filing a complete petition. In fact, that is probably an
understatement.”).
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 6 of 14 Pageid#: 67



     III.    This court should consider judicial policy and mandates, which
             incorporate the Americans with Disabilities Act, when scheduling
             hearings during the COVID-19 pandemic.
       While no legislation mandates protection based on disability in federal courts,

the federal judiciary has repeatedly and explicitly stated its commitment to non-

discrimination against disabled people. See generally Mamadi K. Corra, Disability and

the Federal Courts: A Study of Web Accessibility, Federal Judicial Center, 2019. 10 In

its strategic plan for 2020, the Judicial Conference 11 reaffirmed its commitment to

upholding the protections of the ADA and stated that, “Equal justice requires fairness

and impartiality in the delivery of justice and a commitment to non-discrimination,

regardless of [ ] disability.” Strategic Plan for the Federal Judiciary, Judicial

Conference of the United States, Sept. 2020 at 4 (hereinafter “Strategic Plan”). 12 In

order to fulfill the goal of “fair, impartial, and effective administration of justice,” one

of the three strategies to accomplish that goal is “Strengthen the protection of judges,

court employees, and the public at court facilities.” Id.

       In compliance with that strategy, the Judicial Conference adopted several

measures “to ensure an exemplary workplace in which all employees are treated with

dignity and respect, and on a non-discriminatory basis.” Strategic Plan at 9. To meet

this standard:

       The federal courts must consider carefully whether they are continuing to
       meet the litigation needs of court users. In the criminal context, where the
       vast majority of federal criminal defendants are eligible for the
       appointment of counsel, the judiciary must ensure that the needs of
       appointed counsel and the clients they represent are met.

10 Available at https://www.fjc.gov/content/343147/disability-and-federal-courts-study-web-accessibility.
11 The Judicial Conference is the national policy-making body for the federal courts. See 28 U.S.C. §
331.
12 Available at https://www.uscourts.gov/sites/default/files/federaljudiciary_strategicplan2020.pdf.
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 7 of 14 Pageid#: 68




Id. at 21 (emphasis added). As such, this court should consider the policy

objectives of the federal judiciary when making determinations which could put

the well-being of counsel and clients at risk.

       Additionally, undersigned counsel is a federal judiciary employee. The Judicial

Conference has adopted a Model Employment Dispute Resolution plan which was

created to be comparable to the protections provided by the Americans with

Disabilities Act of 1990 (ADA). See FEP Policy Sec. 1.3. Specifically, “Judicial

employees and applicants with disabilities have certain rights and responsibilities

with respect to requesting and obtaining reasonable accommodations when such

accommodations are needed [ ] to perform essential job functions.” Id. Undersigned

counsel merely requests a reasonable accommodation for an episodic disability.

       Given that the judiciary has aligned itself with the protections provided by the

ADA, it is notable that the ADA was passed specifically for situations such as now,

when disability would prevent counsel from participating equally in the judicial

process and fulfilling their roles as advocates for Mr. Silva’s due process rights.

       The American with Disabilities Act of 1990 (ADA) was passed to ensure

“physical or mental disabilities in no way diminish a person’s right to fully participate

in all aspects of society.” 42 U.S.C. § 12101(a)(1). Congress found that “individuals

with disabilities continually encounter various forms of discrimination, including [ ]

the discriminatory effects of [ ] overprotective rules and policies, failure to make

modifications to existing facilities and practices, [ ] and relegation to lesser [ ]

activities, benefits, jobs, or other opportunities.” Id. at (a)(5).
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 8 of 14 Pageid#: 69



      A. Discrimination

      Discrimination is defined as “excluding or otherwise denying equal jobs or

benefits to a qualified individual because of the known disability.” Generally, a

disabled person establishes discrimination under the ADA when they “ ‘(1) [are] an

individual who had a disability within the meaning of the statute; (2) that the

[employer] had notice of [the] disability; (3) that with reasonable accommodation he

could perform the essential functions of the position ...; and (4) that the [employer]

refused to make such accommodations.’ ” Rhoads v. Fed. Deposit Ins. Corp., 257 F.3d

373, 387 n. 11 (4th Cir.2001) (quoting Mitchell v. Washingtonville Cent. Sch. Dist., 190

F.3d 1, 6 (2d Cir.1999)). Counsel recognize that while not bound by the ADA, the

judiciary has adopted its protections; this court has the power to prevent the injustice

that would occur were those protections not granted. Counsel meets the definition of

a disability and is merely asking to delay a hearing until that disability can be cured.

      Counsel should have the opportunity to participate on an equal basis, including

working under protections from a possibly devastating and fatal disease equal to those

granted the court and the government, in proceedings in a federal courtroom. Counsel

should not be forced to choose between life and health, and the due process and Sixth

Amendment rights of their client, when a reasonable accommodation is available.

Thus, this court should consider the policy directives, strategic goals, and judicial

commitment to non-discrimination, grant reasonable accommodations due to

disability, and set a hearing date for after April 1, 2021.
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 9 of 14 Pageid#: 70



     B. Disability

       A “qualified individual with a disability” is identified as “an individual with

a disability who, with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual holds or desires.”

42 U.S.C. § 12111(8). Disability is “a physical or mental impairment that

substantially limits one or more major life activities of such individual.” See §

12101(1)(A). The ADA states that definition should be “construed in favor of broad

coverage of individuals,” and includes individuals with an “episodic impairment.” Id.

at (4)(A), (D). Moreover, that impairment need not limit every major life activity in

order to be considered a disability; it is enough that the impairment limits one, such

as an individual’s ability to work. Id. at (4)(C). Finally, the determination of disability

must be made “without regard to the ameliorative effects of mitigating measures”

including medical supplies or equipment. Id. at (E)(i)(I).

       Courts have found that individuals without established immunity to COVID-

19 have a disability. In determining whether voters without COVID-19 immunity

qualified as “disabled” under the law, the District Court for the Western District of

Texas found that “a lack of immunity from COVID-19 is indeed a physical condition”

that severely impairs an individual’s ability to participate in major life activities.

Texas Democratic Party v. Abbott, 461 F. Supp. 3d 406, 419 (W.D. Tex.), vacated and

remanded on other grounds, 978 F.3d 168, 193 (5th Cir. 2020). Moreover, “fear and

anxiety [of contracting COVID] is inextricably intertwined with [ ] physical health.”

Id. The court asserted that one’s right to participate on an equal basis “should not be
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 10 of 14 Pageid#: 71



 elusively based on the whims of nature.” 13 Id.

        Undersigned counsel, “who can perform the essential functions of the

 employment position,” currently suffers from an episodic disability which will be

 cured upon vaccination. 42 U.S.C. § 12111(8); § 12101(1)(D). Accommodating an

 episodic disability in order to prevent potential long-term or permanent disability—

 which could require greater accommodations and delays—is certainly in this court’s

 and all parties’ interests, and would conform with Judicial Conference mandates on

 non-discrimination.

        C. Reasonable accommodation

        “One form of discrimination prohibited by the ADA is a failure to make

 a reasonable accommodation.” Crabill v. Charlotte Mecklenburg Bd. of Educ., 423 F.

 App'x 314, 322 (4th Cir. 2011). “A reasonable accommodation is one that (1) ‘enables

 [a qualified] individual with a disability ... to perform the essential functions of [a]

 position,’; or (2) ‘enable[s] [an] employee with a disability to enjoy equal benefits and

 privileges of employment as are enjoyed by ... other similarly situated employees

 without disabilities.” Equal Employment Opportunity Comm'n v. Manufacturers &

 Traders Tr. Co., 429 F. Supp. 3d 89, 102–03 (D. Md. 2019) (internal citations

 omitted). Judicial Conference guidance directs that, “When considering potential


13 The district court in the Northern District of Alabama recognized that, “Although COVID-19 presents
risks to the entire population, people who have underlying medical conditions, such as diabetes or
hypertension, or who are over 65, African-American, or disabled have substantially higher risk of
developing severe cases or dying of COVID-19.” People First of Alabama v. Merrill, 467 F. Supp. 3d
1179, 1192 (N.D. Ala. 2020), appeal dismissed, No. 20-12184-GG, 2020 WL 5543717 (11th Cir. July 17,
2020). This describes every attorney on Mr. Silva’s team. Mr. Silva’s attorneys should have the
opportunity to participate equally in judicial proceedings, and should not be endangered or
discriminated against based on their status as high-risk individuals because of circumstances
completely out of their control.
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 11 of 14 Pageid#: 72



 reasonable accommodations, the employer should focus on those accommodations

 that will be effective in overcoming the identified workplace barriers for the

 individual employee.” Sec. 3.2 FEP Policy, Step 7. 14 For purposes of the ADA,

 “reasonable accommodations” may comprise “modified work schedules,” under 42

 U.S.C. § 12111(9)(B). Wilson v. Dollar Gen. Corp., 717 F.3d 337, 344–45 (4th Cir.

 2013). Counsel continues to work, but is asking for an even less onerous

 accommodation: the delay of a non-emergency hearing.

           Granting this motion to delay an in-person hearing for 5 weeks is a reasonable

 accommodation. Based on data collected February 1, 2021, Lee County, where USP

 Lee sits, has a 29% COVID-19 positivity rate and is at an “extremely high risk

 level.” 15 Washington County’s numbers are marginally better, with a 21% positivity

 rate, but is still classified as “extremely high risk.” 16

           This court should consider the risk of exposing defense counsel to a possibly

 debilitating or fatal disease in order to hold an in-person hearing in a county with

 one of the highest positivity rates in the state without granting a reasonable

 accommodation of a 5-week delay. The failure to consider these risks is in violation

 of judiciary policies and procedures.

     IV.      Mr. Silva’s hearing can be delayed without undue burden or
              prejudice to either party.

           The guidance set forth in the Second Amended Standing Order 2020-10 and



14 http://jnet.ao.dcn/human-resources/fair-employment/reasonable-accommodation-guidelines-persons-
disabilities/3-procedures#5
15 https://www.nytimes.com/interactive/2021/us/lee-virginia-covid-

cases.html?action=click&module=covid_tracking&pgtype=Interactive&region=TableRowLink
16 https://www.nytimes.com/interactive/2021/us/washington-virginia-covid-

cases.html?action=click&module=covid_tracking&pgtype=Interactive&region=TableRowLink
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 12 of 14 Pageid#: 73



 2020-14, issued by the Court on December 3, 2020, suspending jury trials and tolling

 the Speedy Trial Act until March 1, 2020 along would establish that a finite and

 limited delay would not be an undue burden. The standing order was itself a

 reasonable accommodation in this pandemic, as it was implemented to protect

 litigants, court staff, and the public. Though the standing order permits in-person

 hearings to take place, it does not require non-essential in-person hearings that

 would endanger counsel and deny protections to disabled persons.

       Delaying these proceedings is in the interest of equal protection and access,

 would align with non-discriminatory policies adopted by the federal judiciary, and

 would ensure that Mr. Silva receives and retains competent counsel. A delay of five

 weeks is not unreasonable—especially considering the risks to counsel and the

 resulting delay that a COVID-19 infection could cause. And this minor delay furthers

 the interest of justice by ensuring that the defense team can properly focus on the

 matter at hand—effectively representing Mr. Silva.

       We respectfully ask this court to continue Mr. Silva’s Initial Hearing and

 Arraignment and hearing on Motion for Order to the Bureau of Prisons to grant a

 reasonable accommodation and set a new date for after April 1, 2021.

                                              Respectfully Submitted,

                                              JUVAL O. SCOTT
                                              Federal Public Defender
                                              for the Western District of Virginia

                                              s/Juval O. Scott
                                              Juval O. Scott
                                              Office of the Federal Public Defender
                                              for the Western District of Virginia
                                              210 First Street SW, Suite 400
                                              Roanoke, VA 24011
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 13 of 14 Pageid#: 74



                                          (540) 777-0880
                                          Indiana Bar No. 23741-49


                                          s/ Patrick J. Burke
                                          Patrick J. Burke
                                          Patrick J. Burke, P.C.
                                          303 16th Street, Suite 200
                                          Denver, CO 80202
                                          (303) 825-3050
                                          Colorado Bar No. 4943

                                          Counsel for Samuel Silva
Case 2:20-cr-00017-JPJ-PMS Document 21 Filed 02/02/21 Page 14 of 14 Pageid#: 75




                           CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing document was electronically

 filed and will be forwarded to counsel for the government and counsel for the

 Bureau of Prisons by electronic mail on this ____ day of February, 2021.



 Zachary Lee                                         Daniel Bubar
 Criminal Chief                                      Acting United State’s Attorney
 United States Attorney’s Office                     United States Attorney’s Office
 310 Cummings Street, Suite A                        310 Cummings Street, Suite A
 Abingdon, VA 24210                                  Abingdon, VA 24210
 Zachary.lee@usdoj.gov                               Daniel.bubar@usdoj.gov




                                        s/Juval O. Scott




                                          12
